Exhibit 10.32

Amendment 2016-2

to the

devon energy corporation

incentive savings plan

The Devon Energy Corporation Incentive Savings Plan (the "Plan") is amended,
effective April 22, 2016, as follows:

1.A new Paragraph (4) is added to Section 4.01(a) of the Plan ("Elections"),
immediately after Paragraph (3) and immediately before the current Paragraph
(4), and subsequent sections and cross-references are amended accordingly, such
new Paragraph to read as follows:

"(4)Each Eligible Employee as of February 19, 2016 (other than any Eligible
Employee who will cease to be employed by reason of the reduction in force
announced by the Company in February 2016) who (A) is determined by the
Committee or its delegate, in accordance with uniform and nondiscriminatory
procedures, to have elected to contribute to the Plan as Salary Deferrals and/or
Roth Contributions a percentage of Compensation that is less than the maximum
percentage of Matching Contributions for which the Eligible Employee is eligible
under Section 4.05(a) and (B) does not otherwise make an affirmative election to
the contrary, shall be deemed to have made an election, effective April 22,
2016, to contribute a percentage of his or her Compensation (other than
Compensation attributable to his annual discretionary performance bonus) to the
Plan as Salary Deferrals (or as Roth 401(k) Contributions if the Eligible
Employee has an election in effect as of February 19, 2016 to designate 100% of
his Salary Deferrals as Roth 401(k) Contributions) that is equal to the maximum
percentage of Matching Contributions for which the Eligible Employee is eligible
under Section 4.05(a); provided, however, that if the Committee or its delegate
determines in accordance with uniform and nondiscriminatory procedures that the
Eligible Employee is expected to reach the limit described under Section 5.01(a)
before December 31, 2016, the Eligible Employee shall not be deemed to have made
an election to change his contribution percentages under this Paragraph."

[remainder of page intentionally blank]

 

1



DB1/ 86570183.4

 

 

 

 



--------------------------------------------------------------------------------

 

In witness whereof, Devon Energy Corporation (acting through its authorized
delegate) has caused this Amendment 2016-2 to the Devon Energy Corporation
Incentive Savings Plan to be executed this 29th day of March, 2016.

DEVON ENERGY CORPORATION

 

By:  _/s/ Frank W. Rudolph______________________

Name:  Frank W. Rudolph

Title:  Executive Vice President, Human Resources

[Signature Page to Amendment 2016-2

to the Devon Energy Corporation Incentive Savings Plan]



DB1/ 86570183.4

 

 

 

 

